ORDER

PER CURIAM:
Joyce Dorsey, acting pro se, appeals from a summary judgment entered by the Circuit Court of Jackson County in favor of New York Community Bank (“NYCB”) in an action filed by NYCB to quiet title to Lot 24 of Oldham’s 1st Addition subdivision in Kansas City, Missouri. After a thorough review of the record, we conclude that the trial court properly entered summary judgment as there is no genuine issue of material fact and NYCB was entitled to judgment as a matter of law. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).